IN THE COURT OF APPEALS OF IOWA

                                  No. 18-2000
                           Filed September 11, 2019


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

EUGENE HARRIS,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Scott County, Thomas G. Reidel

(trial) and Henry W. Latham II (sentencing), Judges.



      Eugene Harris appeals his conviction for neglect of a dependent person.

AFFIRMED.



      Zeke R. McCartney of Reynolds & Kenline, L.L.P., Dubuque, for appellant.

      Thomas J. Miller, Attorney General, and Israel Kodiaga, Assistant Attorney

General, for appellee.



      Considered by Vaitheswaran, P.J., and Doyle and Bower, JJ.
                                        2


DOYLE, Judge.

      The State charged Eugene Harris with neglect of a dependent person after

police officers discovered his adult stepdaughter, C.D., locked in an upstairs

bedroom.1 The officers found C.D., who is a person with a cognitive disability,

living in deplorable conditions and needing medical treatment. Following trial, a

jury found Harris guilty of neglect of a dependent person.

      On appeal, Harris challenges the sufficiency of the evidence supporting his

conviction. We review a challenge to the sufficiency of the evidence for correction

of errors at law. See State v. Benson, 919 N.W.2d 237, 241 (Iowa 2018). We view

the evidence in the light most favorable to the State and affirm the verdict if

substantial evidence supports it. See id. Substantial evidence is evidence that

could convince a rational factfinder of guilt beyond a reasonable doubt. See id.

      The court instructed the jury to find Harris guilty of neglect of a dependent

person if the State proved these elements beyond a reasonable doubt:

              1. On the 22nd day of May 2018, Eugene Harris was a person
      having custody of [C.D].
              2. [C.D.] is a person who by reason of mental or physical
      disability is not able to care for herself.
              3. Eugene Harris, or someone he aided and abetted,
      knowingly or recklessly exposed [C.D.] to a hazard or danger against
      which [C.D.] could not reasonably be expected to protect herself.

Harris only challenges the evidence showing he was a person having custody of

C.D. See Iowa Code section 726.8 (2018) (stating “the father, mother, or some

other person having custody of a . . . person who by reason of mental or physical




1
 The State also charged Harris with dependent adult abuse but dismissed the charge
when the jury could not reach a verdict on that count.
                                           3


disability is not able to care for the person’s self” may commit neglect of a

dependent person).

       When viewed in the light most favorable to the State, substantial evidence

supports a finding that C.D. was in Harris’s custody. Because our supreme court

has held that the term “custody” as used in section 726.3 is not limited to legal

custody, State v. Johnson, 528 N.W.2d 638, 642 (Iowa 1995), the fact that Harris

is not C.D.’s father or legal custodian does not decide the issue. Rather, custody

applies “to all situations in which one individual may be charged with the care and

control of another.” Id. at 642. The evidence here shows C.D. had lived in Harris’s

home for almost a year, and Harris admitted that he looked after C.D. and gave

C.D. food and water when his wife was at work. “To be in charge of an individual

and to hold the responsibility to care for that individual is precisely the definition of

custody.” Johnson, 528 N.W.2d at 641.

       Harris tries to avoid accountability by claiming his wife’s controlling behavior

took away his power over even his own situation, leaving him to feel like a prisoner

in his own home. Yet the evidence shows Harris had access to a cellphone and

vehicle and could leave the house. His subjective belief that he lacked personal

agency does not negate the evidence that he had custody over C.D.

       Because substantial evidence supports Harris’s conviction, we affirm.

       AFFIRMED.